Citation Nr: 0634051	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic right great toe fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from March 1987 to August 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for right great toe fracture residuals.  
In July 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 
1 (2006).  In the instant appeal, the veteran was not 
informed of the specific evidence necessary to reopen his 
claim of service connection for chronic right great toe 
fracture residuals.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had been treated for 
right great toe fracture residuals at the Grand Island, 
Nebraska, VA Medical Center within one year of service 
separation and subsequently underwent a series of 
unsuccessful right great toe surgeries.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
right great toe fracture residuals 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Grand Island, 
Nebraska, VA Medical Center, not already 
of record, be forwarded for incorporation 
into the record.  

4.  Then readjudicate the issue of 
whether new and material evidence had 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic right great toe 
fracture residuals.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the application, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


